Tom Glaze, Justice. Regina Bolts brought suit against Deltic Farm and Timber Co. and Gary Coffman for injuries she received in a collision with a lumber truck, driven by Coffman. Deltic Farm and Timber Co. filed a motion for summary judgment alleging that Coffman was not an agent, servant or employee at the time of the accident. The trial court granted Deltic’s motion for summary judgment, leaving Coffman as the only defendant in the lawsuit. [1, 2] Bolts attempts to appeal from the trial court’s order granting summary judgment. We dismiss the appeal for lack of an appealable order. Pursuant to ARCP Rule 54(b), when multiple parties are involved, the trial court may direct the entry of a final judgment as to one or more but fewer than all of the parties only upon express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the present case, there was no such determination or directive. This court has repeatedly held that unless Rule 54(b) is complied with, there cannot be an appeal from an order dismissing one defendant when other defendants remain. See, e.g., Rone v. Little, 293 Ark. 242, 737 S.W.2d 152 (1987); Kilcrease v. Butler, 291 Ark. 275, 724 S.W.2d 169 (1987).